
	

114 S2944 : Public Safety Officers’ Benefits Improvement Act of 2016
U.S. Senate
2016-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		114th CONGRESS2d Session
		S. 2944
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2016
			Referred to the Committee on the Judiciary
		
		AN ACT
		To require adequate reporting on the Public Safety Officers' Benefits program, and for other
			 purposes. 
	
	
 1.Short titleThis Act may be cited as the Public Safety Officers’ Benefits Improvement Act of 2016. 2.ReportsSection 1205 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796c) is amended—
 (1)in subsection (a), by inserting Rules, regulations, and procedures issued under this part may include regulations based on standards developed by another Federal agency for programs related to public safety officer death or disability claims. before the last sentence;
 (2)in subsection (b)— (A)by inserting (1) before In making; and
 (B)by adding at the end the following:  (2)In making a determination under section 1201, the Bureau shall give substantial weight to the evidence and all findings of fact presented by a State, local, or Federal administrative or investigative agency regarding eligibility for death or disability benefits.; and
 (3)by adding at the end the following:  (e) (1) (A)Not later than 30 days after the date of enactment of this subsection, the Bureau shall make available on the public website of the Bureau information on all death, disability, and educational assistance claims submitted under this part that are pending as of the date on which the information is made available.
 (B)Not less frequently than once per week, the Bureau shall make available on the public website of the Bureau updated information with respect to all death, disability, and educational assistance claims submitted under this part that are pending as of the date on which the information is made available.
 (C)The information made available under this paragraph shall include— (i)for each pending claim—
 (I)the date on which the claim was submitted to the Bureau; (II)the State of residence of the claimant;
 (III)an anonymized, identifying claim number; and (IV)the nature of the claim; and
 (ii)the total number of pending claims that were submitted to the Bureau more than 1 year before the date on which the information is made available.
								(2)
 (A)Not later than 180 days after the date of enactment of this subsection, and every 180 days thereafter, the Bureau shall submit to Congress a report on the death, disability, and educational assistance claims submitted under this part.
 (B)Each report submitted under subparagraph (A) shall include information on— (i)the total number of claims for which a final determination has been made during the 180-day period preceding the report;
 (ii)the amount of time required to process each claim for which a final determination has been made during the 180-day period preceding the report;
 (iii)as of the last day of the 180-day period preceding the report, the total number of claims submitted to the Bureau on or before that date for which a final determination has not been made;
 (iv)as of the last day of the 180-day period preceding the report, the total number of claims submitted to the Bureau on or before the date that is 1 year before that date for which a final determination has not been made;
 (v)for each claim described in clause (iv), a detailed description of the basis for delay; (vi)as of the last day of the 180-day period preceding the report, the total number of claims submitted to the Bureau on or before that date relating to exposure due to the September 11th, 2001, terrorism attacks for which a final determination has not been made;
 (vii)as of the last day of the 180-day period preceding the report, the total number of claims submitted to the Bureau on or before the date that is 1 year before that date relating to exposure due to the September 11th, 2001, terrorism attacks for which a final determination has not been made;
 (viii)for each claim described in clause (vii), a detailed description of the basis for delay; (ix)the total number of claims submitted to the Bureau relating to exposure due to the September 11th, 2001, terrorism attacks for which a final determination was made during the 180-day period preceding the report, and the average award amount for any such claims that were approved;
 (x)the result of each claim for which a final determination was made during the 180-day period preceding the report, including the number of claims rejected and the basis for any denial of benefits;
 (xi)the number of final determinations which were appealed during the 180-day period preceding the report, regardless of when the final determination was first made;
 (xii)the average number of claims processed per reviewer of the Bureau during the 180-day period preceding the report;
 (xiii)for any claim submitted to the Bureau that required the submission of additional information from a public agency, and for which the public agency completed providing all of the required information during the 180-day period preceding the report, the average length of the period beginning on the date the public agency was contacted by the Bureau and ending on the date on which the public agency submitted all required information to the Bureau;
 (xiv)for any claim submitted to the Bureau for which the Bureau issued a subpoena to a public agency during the 180-day period preceding the report in order to obtain information or documentation necessary to determine the claim, the name of the public agency, the date on which the subpoena was issued, and the dates on which the public agency was contacted by the Bureau before the issuance of the subpoena; and
 (xv)information on the compliance of the Bureau with the obligation to offset award amounts under section 1201(f)(3), including—
 (I)the number of claims that are eligible for compensation under both this part and the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note; Public Law 107–42) (commonly referred to as the VCF);
 (II)for each claim described in subclause (I) for which compensation has been paid under the VCF, the amount of compensation paid under the VCF;
 (III)the number of claims described in subclause (I) for which the Bureau has made a final determination; and
 (IV)the number of claims described in subclause (I) for which the Bureau has not made a final determination.
 (3)Not later than 5 years after the date of enactment of the Public Safety Officers' Benefits Improvement Act of 2016, and every 5 years thereafter, the Comptroller General of the United States shall— (A)conduct a study on the compliance of the Bureau with the obligation to offset award amounts under section 1201(f)(3); and
 (B)submit to Congress a report on the study conducted under subparagraph (A) that includes an assessment of whether the Bureau has provided the information required under subparagraph (B)(ix) of paragraph (2) of this subsection in each report required under that paragraph.
 (4)In this subsection, the term nature of the claim means whether the claim is a claim for— (A)benefits under this subpart with respect to the death of a public safety officer;
 (B)benefits under this subpart with respect to the disability of a public safety officer; or (C)education assistance under subpart 2..
 3.Age limitation for childrenSection 1212(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796d–1(c)) is amended—
 (1)by striking No child and inserting the following:  (1)In generalSubject to paragraph (2), no child; and
 (2)by adding at the end the following:  (2)Delayed approvals (A)Educational assistance applicationIf a claim for assistance under this subpart is approved more than 1 year after the date on which the application for such assistance is filed with the Attorney General, the age limitation under this subsection shall be extended by the length of the period—
 (i)beginning on the day after the date that is 1 year after the date on which the application is filed; and
 (ii)ending on the date on which the application is approved. (B)Claim for benefits for death or permanent and total disabilityIn addition to an extension under subparagraph (A), if any, for an application for assistance under this subpart that relates to a claim for benefits under subpart 1 that was approved more than 1 year after the date on which the claim was filed with the Attorney General, the age limitation under this subsection shall be extended by the length of the period—
 (i)beginning on the day after the date that is 1 year after the date on which the claim for benefits is submitted; and
 (ii)ending on the date on which the claim for benefits is approved.. 4.Due diligence in paying benefit claimsSubpart 1 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796 et seq.) is amended by adding at the end the following:
			
				1206.Due diligence in paying benefit claims
 (a)In generalThe Bureau, with all due diligence, shall expeditiously attempt to obtain the information and documentation necessary to adjudicate a benefit claim filed under this part, including a claim for financial assistance under subpart 2.
 (b)Sufficient information unavailableIf a benefit claim filed under this part, including a claim for financial assistance under subpart 2, is unable to be adjudicated by the Bureau because of a lack of information or documentation from a third party, such as a public agency, the Bureau may not abandon the benefit claim unless the Bureau has utilized the investigative tools available to the Bureau to obtain the necessary information or documentation, including subpoenas..
 5.Presumption that officer acted properlySection 1202 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796a) is amended—
 (1)by striking No benefit and inserting the following:  (a)In generalNo benefit; and
 (2)by adding at the end the following:  (b)PresumptionIn determining whether a benefit is payable under this part, the Bureau shall—
 (1)presume that none of the limitations described in subsection (a) apply; and (2)have the burden of establishing by clear and convincing evidence that a limitation described in subsection (a) applies..
 6.Effective date; applicabilityThe amendments made by this Act shall— (1)take effect on the date of enactment of this Act; and
 (2)apply to any benefit claim or application under part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796 et seq.) that is—
 (A)pending before the Bureau of Justice Assistance on the date of enactment; or (B)received by the Bureau on or after the date of enactment of this Act.
				Passed the Senate November 29, 2016.Julie E. Adams,Secretary
